Citation Nr: 0011905	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-12437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse






INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  
This case comes to the Board of Veterans' Appeals (Board) 
from an RO decision which reduced the rating for service-
connected PTSD from 100 percent to 50 percent.  A March 1996 
RO decision proposed the reduction; a June 1996 RO decision 
carried out the reduction; and the veteran appeals for 
restoration of the previous 100 percent rating for PTSD.  A 
hearing was held before an RO hearing officer in October 
1996, and a Board hearing was held in February 2000.


REMAND

The veteran's claim for restoration of a 100 percent rating 
for PTSD is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist him in developing 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992). 

Psychiatric ratings are primarily based on industrial 
impairment, and in this regard further information should be 
obtained on the veteran's work history.  The file indicates 
that in 1990 he was granted disability retirement from his 
federal job at the Norfolk Naval Shipyard.  The medical 
reasons for the disability retirement are unclear.  The 
veteran has variously reported that he retired due to his 
service-connected PTSD alone or due to that disorder in 
combination with a non-service-connected lung condition.  
Explanatory records should be obtained from the U.S. Office 
of Personnel Management.  Although the veteran testified at 
his recent Board hearing that he has not worked since his 
1990 disability retirement, a number of other records refer 
to his working in recent years in telemarketing and possibly 
other jobs as well.  See, e.g., May 1997 VA outpatent record 
(started working after disability rating reduced), August 
1998 VA outpatient record (13 jobs in less than a year and 
recently fired), September 1998 VA outpatient record (changed 
jobs 14 times in the last 18 months), January 1999 VA 
contract examination (telemarketing since 1996 until 2 weeks 
ago).  It is unknown whether the veteran has had gainful or 
only marginal employment in recent years, and such matter 
should be developed.

It appear that there are additional relevant VA treatment 
records, and such should be obtained.  Bell v. Derwinski, 2 
Vet.App. 611 (1992).  The last VA treatment record currently 
on file is dated in September 1998.  At his February 2000 
Board hearing, the veteran reported ongoing PTSD outpatient 
treatment in recent years at the VA Medical Center (VAMC) in 
Hampton and he said that he was scheduled for a psychiatric 
admission there in the immediate future.

The Board notes conflicting assessments of the severity of 
the veteran's PTSD as shown in VA outpatient records, VA 
compensation examinations in February 1996 and December 1997, 
and a VA contract examination (by QTC Medical Services) in 
January 1999.  In the judgment of the Board, a current VA 
social and industrial survey and another psychiatric 
examination are warranted.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).

In view of the foregoing, the case is remanded for the 
following action: 

1.  The RO should contact the U.S. Office 
of Personnel Management and obtain all 
medical and other records showing the 
reasons for the veteran's 1990 disability 
retirement from Norfolk Naval Shipyard.

2.  The RO should have the veteran 
prepare a detailed list of all jobs he 
has held during and since 1996.  This 
should include names and addresses of 
employers (including any self-
employment), description of jobs, whether 
full-time or part-time, length of time 
each job was held, and annual earned 
income during this period.

3.  The RO should obtain, from the 
Hampton VAMC, copies of all records 
concerning the veteran's outpatient and 
inpatient psychiatric treatment since 
September 1998.

4.  The RO should have the veteran 
undergo a VA social and industrial survey 
which focuses on the effects of his PTSD.

5.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained, and the doctor 
should assess the degree of the veteran's 
industrial and social impairment which is 
due solely to his PTSD (excluding adverse 
effects from other conditions including 
substance abuse). 

6.  Thereafter, the RO should review the 
claim for restoration of a 100 percent 
rating for PTSD.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given the opportunity to 
respond, before the case is returned to 
the Board.

On remand, the appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




